 

Case 1:14-cr-00219-JKB Document 73 Filed 04/13/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA *
| v. * CRIM. NO. JKB-14-0219
ALLEN JEFFREY MAXSON, *
Defendant. *
te ‘ * * % * x _ * te * te
MEMORANDUM AND ORDER

 

Defendant Allen Maxson was sentenced to a period of 172 months’ imprisonment for
engaging in abusive sexual conduct on May 17,2017. (ECF No. 54.) Maxson has now filed a pro
se motion for compassionate release or a reduction in sentence in light of the COVID-19 pandemic.
(ECF No, 70.) No hearing is necessary. See Local Rules 105.6, 207 (D, Md. 2018). For the
reasons set forth below, Maxson’s motion will be DENIED.

Pursuant to 18 U.S.C. § 3582(c)(1)(A), a district court may modify a convicted defendant’s
sentence when “extraordinary and compelling reasons warrant such a reduction” and such relief is
permitted “by the factors set forth in section 3553(a) to the extent that they are applicable.” This
authority empowers the Court to reduce the sentence of an incarcerated individual who proves that
documented medical conditions place him or her at a substantially heightened risk of suffering
death or severe illness from COVID-19. See, ¢.g., United States v. Richardson, Crim. No. JKB-
09-0288, 2020 WL 3267989, at *2 (D. Md. June 17, 2020). However, a defendant may move for
a sentence reduction under § 3582(c)(1)(A) only after he or she “has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 
Case 1:14-cr-00219-JKB Document 73 Filed 04/13/21 Page 2 of 2

defendant’s behalf or [after] the lapse of 30 days from the receipt of such a request by the warden
of the defendant’s facility, whichever is earlier.”

In his motion, although Maxson claims that he made the necessary request to the warden
of his facility on November 9, 2020 (see ECF No. 70 at 3), he does not attach any records verifying
that he made such a request. Additionally, Maxson summarily alleges that he has a serious physical
or medical condition from which he is not expected to recover (see ECF No. 70 at 4), but does not
provide any records, sealed or otherwise, indicating the medical condition(s) from which he
allegedly suffers. Because Maxson has failed to, at a minimum, provide evidence that he has
pursued the procedure established by § 3582(c)(1)(A), this Court may not modify his sentence.!

The Court acknowledges the very real danger posed by the COVID-19 pandemic and
Maxson’s legitimate concerns about his living situation. However, this Court is limited by the
existing statutory authority in the relief it may consider. Accordingly, Maxson’s Motion for

Compassionate Release (ECF No. 70) is DENIED without prejudice.

DATED this /@day of April, 2021.

BY THE COURT:

Qame Mt Dab

James K. Bredar
Chief Judge

 

‘Maxson may renew his motion after he “has fully exhausted all administrative rights to appeal a failure of the Bureau
of Prisons to bring a motion on the defendant’s behalf or [after] the lapse of 30 days from the receipt of such a request
by the warden of the defendant’s facility, whichever is earlier.” § 3582(c)(1)(A). Any renewed motion must be
accompanied by: (1) an explanation of why Maxson believes he is at a substantially heightened risk of suffering severe
illness from COVID-19 compared to his fellow inmates; (2) medical records verifying any medical conditions from
which Maxson claims to suffer; and (3) an explanation of why the factors set forth in 18 U.S.C. § 3553(a) entitle
Maxson to compassionate release or a reduction in sentence, despite the fact that he has served less than half of his
sentence for a serious offense.
